TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00671-CV



                    In re License Plates of Texas, LLC d/b/a MyPlates.com


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator License Plates of Texas, LLC d/b/a MyPlates.com, which is currently the sole

defendant in a lawsuit brought by one of its customers,1 has filed a petition for writ of mandamus

seeking relief from a district court order denying MyPlates.com leave to designate two state

agencies2 as responsible third parties. See Tex. Civ. Prac. & Rem. Code § 33.004. MyPlates.com

asserts that the district court abused its discretion in denying leave because its decision rests upon

a misinterpretation and misapplication of subsection (d) of Civil Practice and Remedies Code




       1
           According to the record, MyPlates.com markets specialty Texas license plates under
contract with the Texas Department of Motor Vehicles. The plaintiff customer, the real party
in interest here, alleges that MyPlates.com sold him specialty plates having a personalized moniker
identical to one formerly issued for a vehicle that had been reported stolen, causing him damages.
Long story short, according to the customer, he discovered this unhappy coincidence during an
otherwise uneventful morning drive to work, when he endured a spectacular, guns-drawn take-down,
handcuffing, and “false imprisonment” by several Austin Police Department officers who mistakenly
thought they were apprehending a car thief.
       2
         The Texas Department of Motor Vehicles and the Texas Department of Transportation, to
whom MyPlates.com attributes issuance of license plates having a moniker associated with a
stolen vehicle.
33.004,3 and that it lacks an “adequate” remedy at law, warranting our intervention by

mandamus. Having carefully considered the mandamus record and the parties’ arguments, we are

unpersuaded that MyPlates.com lacks an “adequate” remedy by ordinary appeal under the particular

circumstances presented here. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-38

(Tex. 2004) (orig. proceeding). Accordingly, we deny the petition. See Tex. R. App. P. 52.8(a). We

express no opinion regarding the parties’ arguments concerning the proper construction and

application of subsection (d). See id. R. 47.1.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: November 27, 2013




       3
         See Act of May 25, 2011, 82d Leg., R.S., ch. 203, 2011 Tex. Gen. Laws 758, 760 (codified
at Tex. Civ. Prac. & Rem. Code § 33.004(d)).

                                                  2